              Case 20-12866-JDW                       Doc 15          Filed 01/27/21 Entered 01/27/21 13:11:38                              Desc Main
                                                                     Document      Page 1 of 3
 Fill in this information to identify your case:

 Debtor 1                 Margaret B Hall
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF MISSISSIPPI

 Case number           20-12866
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      109 Glen Eagle Road Oxford, MS                                 $408,360.00                               $75,000.00      Miss. Code Ann. § 85-3-21
      38655 Lafayette County
      Value is taken from Lafayette County,                                                100% of fair market value, up to
      MS Tax Assessor appraisal. Value                                                     any applicable statutory limit
      from appraisal for bank dated
      7/23/2019 is $760,000, however home
      has been on market in excess of 12
      months. True value is es
      Line from Schedule A/B: 1.1

      2009 Cadillac SRX                                                $5,200.00                                 $5,200.00     Miss. Code Ann. § 85-3-1(a)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Living Room Furnishings including                                $1,100.00                                 $1,100.00     Miss. Code Ann. § 85-3-1(a)
      sofa, chairs, tables, lamps and rug
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Den Furniture including sofa, tables,                               $600.00                                  $600.00     Miss. Code Ann. § 85-3-1(a)
      rug, lamps
      Line from Schedule A/B: 6.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-12866-JDW                         Doc 15          Filed 01/27/21 Entered 01/27/21 13:11:38                                 Desc Main
                                                                     Document      Page 2 of 3
 Debtor 1    Margaret B Hall                                                                             Case number (if known)     20-12866
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Sunroom furnishings including sofa,                                 $850.00                                   $850.00        Miss. Code Ann. § 85-3-1(a)
     tables, chairs, lamps, rug
     Line from Schedule A/B: 6.3                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dining Room furnishings including                                   $500.00                                   $500.00        Miss. Code Ann. § 85-3-1(a)
     table, chairs, rug
     Line from Schedule A/B: 6.4                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Kitchen furnishings including bar                                   $450.00                                   $450.00        Miss. Code Ann. § 85-3-1(a)
     stools, table
     Line from Schedule A/B: 6.5                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Master Bedroom furnishings,                                      $1,500.00                                  $1,500.00        Miss. Code Ann. § 85-3-1(h)
     bedding, rug and lamps
     Line from Schedule A/B: 6.6                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Bedroom furnishings for four                                     $1,500.00                                  $1,500.00        Miss. Code Ann. § 85-3-1(h)
     additional bedrooms including beds,
     bedding, dressers, rugs and lamps                                                     100% of fair market value, up to
     Line from Schedule A/B: 6.7                                                           any applicable statutory limit

     Downstairs Den furnishings                                          $500.00                                   $500.00        Miss. Code Ann. § 85-3-1(a)
     including sofa, tables, rugs and
     lamps                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 6.8                                                           any applicable statutory limit

     Miscellaneous outdoor furnishings                                   $500.00                                   $500.00        Miss. Code Ann. § 85-3-1(a)
     Line from Schedule A/B: 6.9
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     China, Crystal, miscellaneous                                    $1,500.00                                  $1,500.00        Miss. Code Ann. § 85-3-1(h)
     decorative items
     Line from Schedule A/B: 6.10                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Household items in rented storage                                   $600.00                                   $600.00        Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 6.11
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Two laptop computers, Three                                      $2,000.00                                  $2,000.00        Miss. Code Ann. § 85-3-1(h)
     televisions
     Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     clothing                                                            $650.00                                   $650.00        Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-12866-JDW                         Doc 15          Filed 01/27/21 Entered 01/27/21 13:11:38                                 Desc Main
                                                                     Document      Page 3 of 3
 Debtor 1    Margaret B Hall                                                                             Case number (if known)     20-12866
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Miscellaneous jewelry including                                  $3,500.00                                  $3,500.00        Miss. Code Ann. § 85-3-1(h)
     wedding rings
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                            $10,000.00                                $10,000.00         Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Navy Federal Credit Union                              $1,500.00                                  $1,500.00        Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     checking: BancorpSouth                                           $1,206.00                                  $1,206.00        Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: BancorpSouth                                               $140.00                                   $140.00        Miss. Code Ann. § 85-3-1(h)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: Income Tax Refund                                       $5,000.00                                  $5,000.00        Miss. Code Ann. § 85-3-1(j)
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: Income Tax Refund                                         $5,000.00                                  $5,000.00        Miss. Code Ann. § 85-3-1(k)
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Term Life Insurance Policy with                                        $0.00                                     $0.00       Miss. Code Ann. § 83-7-5
     Military Officers Association in
     amount of $89,000.00                                                                  100% of fair market value, up to
     Beneficiary: Jennifer Hall                                                            any applicable statutory limit
     Line from Schedule A/B: 31.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
